Citation Nr: 1228919	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  08-37 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability or compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right shoulder as a result of surgery performed by the Department of Veterans Affairs in November 2005. 
   
2.  Entitlement to service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, to include as secondary to service-connected Raynaud's disease. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 

INTRODUCTION

The Veteran had active service from January 1966 to August 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.

In the July 2007 rating action, the RO denied claims of entitlement to service connection for a right shoulder disability and a right leg disability.  The RO stated that although the Veteran was currently post-status right shoulder hemiarthroplasty, there was no evidence linking such disability to his period of military service.  The RO also reported that although the evidence of record showed that the Veteran had a long-standing diagnosis of venous stasis ulcer on the right medial malleolus with varicose veins, there was no evidence linking such disability to his service.  The Veteran filed a notice of disagreement (NOD) in March 2008 and a statement of the case (SOC) was issued in November 2008.                  

In the Veteran's substantive appeal (VA Form 9), dated in November 2008, he stated that he wished to clarify his appeal with respect to his right shoulder and that he was actually seeking compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right shoulder as a result of surgery performed at a VA medical facility in November 2005.  In addition, the Veteran further clarified his appeal with respect to his right leg.  He contended that his right leg disability, diagnosed as venous stasis ulcer on the right medial malleolus with varicose veins, was secondary to his service-connected Raynaud's disease.  The RO subsequently developed the Veteran's 1151 claim and his claim for service connection on a secondary basis.    

The Board notes that the Court of Appeals for Veterans' Claims (Court) has held that separate theories in support of a claim for a particular disability are to be adjudicated as one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  Thus, although there are separate theories involving the Veteran's right shoulder disability (service connection and compensation benefits under 38 U.S.C.A. § 1151), the Veteran's claim is characterized as one issue.  In addition, because of the Veteran's contentions regarding his right leg disability, his claim for service connection has been characterized to reflect the theories of direct and secondary service connection.  The Veteran is not prejudiced by such actions.    

In an October 2010 rating action, the RO, in pertinent part, denied the Veteran's claim for an increased rating for his service-connected Raynaud's disease and his claim for a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  In November 2010, the Veteran filed an NOD and an SOC was issued in March 2012.  However, there is no indication from the information of record that the Veteran subsequently filed a substantive appeal (VA Form 9) with respect to either issue.  Although the Veteran submitted a statement in April 2012, it was in response to the RO's March 2012 rating action in which they proposed to reduce the disability rating for his service-connected Raynaud's disease from 40 percent to 20 percent disabling.  Ultimately, in a June 2012 rating action, the RO determined that a reduction was not warranted and confirmed and continued the 40 percent disability rating for the Raynaud's disease.  Thus, the Board does not construe the Veteran's March 2012 statement as a substantive appeal to his claim for an increased rating for Raynaud's disease.  Accordingly, the increased rating and TDIU issues are not before the Board for appellate consideration.


FINDINGS OF FACT

1.  A right shoulder disability, to include osteoarthritis of the right shoulder, was not shown during service or for many years thereafter and is not shown to be related to the Veteran's service.  

2.  The Veteran does not have additional disability of the right shoulder that was caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or due to events not reasonably foreseeable on the part of VA in furnishing surgical treatment in November 2005.     

3.  A right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, was not shown during service or for many years thereafter and is not shown to be related to the Veteran's service; there is a preponderance of evidence against a finding that the Veteran's service-connected Raynaud's disease caused or aggravated his right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins.   


CONCLUSIONS OF LAW

1.  Service connection for a right shoulder disability, to include osteoarthritis of the right shoulder, is not warranted, and the criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right shoulder as a result of surgery performed by the VA in November 2005, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1151, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.361, 3.800 (2011).     

2.  Service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, to include as secondary to Raynaud's disease, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the letters dated in April 2007, October 2009, and March 2010 that were sent to the Veteran adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in April 2007, October 2009, and March 2010 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the aforementioned letters also informed the Veteran about how VA determines effective dates and disability ratings, as required by Dingess.    

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  Written notice was provided in April 2007, prior to the appealed from rating decision, along with the subsequent notice provided in October 2009 and March 2010, after the decision that is the subject of this appeal.  With respect to any timing deficiency, the Board notes that the case was subsequently readjudicated in a March 2012 supplemental statement of the case (SSOC) and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Veteran's service treatment records and VA medical records have been associated with the claims file.  

The Board recognizes that in the appellant's brief, dated in July 2012, the Veteran's representative argued that the VA should obtain quality assurance records prior to adjudication of the Veteran's 1151 claim.  VA's General Counsel, however, has addressed the duty to assist in regards to obtaining quality assurance records, and held that, as a general matter, the governing statutes and regulations do not authorize disclosure of Veterans Health Administration (VHA) quality assurance records or documents for purposes of adjudicating a claim for benefits. VAOPGCPREC 1-2011 (April 19, 2011).  Rather, 38 U.S.C.A. § 5103A requires the Board to make reasonable efforts to request from VHA any quality-assurance records or documents that are relevant to a claim, but provided the claimant furnishes information sufficient to locate the records or documents, and, if VHA denies access to the records and documents on the basis that they are protected by 38 U.S.C.A. § 5705 and implementing regulations, to appeal VHA's denial to the Office of the General Counsel (OGC) under 38 C.F.R. § 17.506.  Under 38 C.F.R. § 17.508(c), any quality-assurance record or document, whether confidential and privileged or not, may be provided to the General Counsel or any attorney within OGC, wherever located.  If VHA and OGC conclude the records and documents are protected by 38 U.S.C.A. § 5705 and implementing regulations, VA may not consider them and rely on them in the adjudication of the claim.  If VHA or OGC concludes instead the records and documents are not confidential and privileged, VA may consider them in adjudicating the claim.  Id. 

In the instant case, neither the Veteran nor his representative has presented any convincing argument as to how quality assurance reports would be relevant to this case, and speculative development in the hopes that such records might possibly exist and be pertinent to the appeal amounts to a fishing expedition, which is not contemplated under the duty to assist.  In addition, the care in which the Veteran takes issue took place in 2005.  In this regard, it is VA's policy to destroy quality assurance records after three years unless needed for research or legal purposes.  See Norvell v. Peake, 22 Vet. App. 194, 200 (2008) (citing VHA Records Control Schedule 10-1, at XXXIII-2 (Aug. 1, 2009)); see also VHA Records Control Schedule 10-1 (Mar. 1, 2011).  The Board accordingly finds that the conditions specified by Hood are not met and that remand for quality assurance records at this point is unlikely to produce evidence relevant to the claim.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In regard to examinations and/or obtaining opinions, in July 2010, the RO obtained a VA opinion that was relevant to the Veteran's 1151 claim.  The examiner essentially addressed the pertinent question of whether the Veteran experienced any additional disability to his right shoulder as a result of surgery performed by the VA in November 2005.  The VA examiner's opinion was thorough in nature and he provided findings that are adequate for adjudication of the Veteran's 1151 claim.  In addition, in July 2010, the RO also obtained a VA opinion that was relevant to the Veteran's claim for service connection for a right leg disability on a secondary basis.  The examiner addressed the pertinent question of whether the Veteran's right leg disability, currently diagnosed as venous stasis ulcer on the right medial malleolus with varicose veins, was caused or aggravated by his service-connected Raynaud's disease.   The opinion was supported by adequate rationale and is deemed sufficient for the purpose of this adjudication.    

In regard to the Veteran's claims for service connection for right shoulder and leg disabilities on a direct basis, the Veteran did not receive a VA examination for the purposes of deciding these claims, apparently because the RO did not deem such an opinion or examination to be "necessary" to render its decision on the claims.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the Secretary to treat an examination or opinion as being necessary to make a decision on a claim if, taking into consideration all information and law or medical evidence (including statements of the veteran), there is "(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions of 38 C.F.R. § 3.159(c)(4) and upholding this section of the regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An affirmative answer to these elements results in a necessary medical examination or opinion; a negative response to any one element means that the Secretary need not provide such an examination or solicit such an opinion.  See McLendson, supra, 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran has not argued that his right shoulder disability, to include osteoarthritis of the right shoulder, is related to his period of service.  Rather, his theory of entitlement in this matter is that compensation benefits under 38 U.S.C.A. § 1151 should be awarded for additional disability of the right shoulder as a result of surgery performed at a VA medical facility in November 2005.  As stated above, a VA opinion regarding the Veteran's 1151 claim has been obtained.  With respect to the right leg disability, currently diagnosed as venous stasis ulcer on the right medial malleolus with varicose veins, the Veteran does not allege that his venous stasis ulcers were incurred during service.  Thus, with respect to his claim for service connection for venous stasis ulcers of the right leg on a direct basis, a VA examination or opinion is not needed.  In addition, although the Veteran maintains that he had varicose veins during service and continued to have them after his discharge, as explained further below, the Board does not find such contentions to be credible.  Thus, the first evidence of varicose veins of the right leg is not until many years after the Veteran's discharge and there is no credible evidence linking such to his period of active service.  Therefore, in regard to the Veteran's varicose veins of the right leg, given the absence of a credible opinion supporting the contended causal relationship and the number of years that have elapsed since service, the Board finds that VA has no duty to provide an examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011).  See McLendson, supra

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, supra. 
 

II. Pertinent Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be competent and credible evidence of three things: (1) a current disability; (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Moreover, where a veteran who served continuously for ninety (90) days or more during a period of war develops certain chronic conditions, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2011); see Allen v. Brown, 8 Vet. App. 374 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009)(noting that a layperson may comment on lay-observable symptoms).      

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).   


1151 Legal Criteria

In order to warrant compensation under 38 U.S.C.A. § 1151, a claimant must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2011).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2011).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).


III. Right Shoulder Disability 

A. Factual Background

The Veteran's service treatment records are negative for any complaints or findings of a right shoulder disability, to include osteoarthritis of the right shoulder.  

VA Medical Center (VAMC) treatment records show that in June 2003, it was noted that the Veteran had generalized arthritis which was most bothersome in his right shoulder.  In September 2003, it was indicated that the Veteran had arthritis in his shoulders for 5 to 8 years.  In April 2005, the Veteran sought treatment for right shoulder pain for the past 10 years.  At that time, it was indicated that x-rays of the Veteran's right shoulder showed moderately severe osteoarthritis of the glenohumeral joint.  The physical examination showed that he had significantly decreased range of motion.  He was referred for consideration of surgical intervention.     

In July 2005, the Veteran sought evaluation for his right shoulder.  Upon physical evaluation, active elevation was limited to 90 degrees by pain.  Passively, the Veteran could elevate to 10 to 15 degrees, again limited by pain.  The diagnosis was osteoarthritis of the right shoulder.  The examiner stated that he discussed with the Veteran treatment options which included operative interventions.  According to the examiner, the Veteran desired to proceed with the surgery.  The examiner noted that he planned on doing either a hemiarthroplasty or a possible total shoulder arthroplasty, depending on how the glenoid looked intraoperatively.  

In October 2005, the Veteran had a CT (computed tomography) scan taken of his shoulders.  The scan was performed as a preoperative assessment of the Veteran's glenoid bone stock prior to arthroplasty.  The CT scan was reported to show degenerative changes in both shoulders, more prominent on the right.  There was no evidence of intra-articular loose body, acute fractures, or dislocations.   

In November 2005, the Veteran underwent a right shoulder hemiarthroplasty and a glenoidplasty of the right shoulder.  The pre- and post-operative diagnosis was degenerative joint disease of the right shoulder.  During surgery, a cyst, which was quite extensive and had been seen on a previous CT scan, was debrided and after debridement, the glenoid appeared to have an inverted pear shape.  Therefore, it was felt that a glenoid surfacing was not possible and a glenoidplasty was performed.  

Prior to the Veteran's surgery, he signed a Consent for Treatment/Procedure for a total shoulder arthroplasty, dated in November 2005.  The consent form included the possible known risks from the aforementioned procedure, including, but not limited to, unexpected change in operation at time of surgery, less than complete recovery of normal functions or pain relief, transient (temporary) or permanent numbness or weakness of the extremity, infection requiring antibiotics and possible further procedures, breakage or wearing out of prosthesis requiring revision or replacement, and associated fractures secondary to the surgical procedure.  

Additional VAMC treatment records show that in February 2007, the Veteran underwent a follow-up evaluation.  At that time, it was noted that the Veteran had undergone a right shoulder hemiarthroplasty in November 2005 and had subsequently developed a severe limitation of range of motion as well as pain.  Upon physical examination, the Veteran's active elevation was significantly limited as well as his abduction.  A recent arthrogram was reviewed which showed that the Veteran's rotator cuff was intact.  There was a small partial tear of the infraspinatus tendon.  The examiner noted that the Veteran's surgeon wanted to proceed with a CT scan to evaluate the glenoid bony stock.  At the time of the Veteran's surgery, he did not have enough bone stock to achieve a total shoulder arthroplasty.  Thus, hemiarthroplasty was performed, as well as a bone graft.  The examiner reported that the Veteran was scheduled for a revision surgery to a right total shoulder arthroplasty.  However, the records reflect that in March 2007, it was noted that the Veteran had canceled the revision surgery because of a work conflict.      

In February 2007, the Veteran filed a claim of entitlement to service connection for a right shoulder disability.  

In a medical statement from E.E., D.O., a VA staff physician, he stated that x-rays of the Veteran's right shoulder, dated in January 2001, showed degenerative changes (osteoarthritis).  The Veteran underwent surgery (hemiarthroplasty with glenoidplasty) in November 2005.  According to Dr. E., since pain and motion did not resolve, it was recommended to have repeat surgery and that was still pending.  

In the Veteran's November 2008 substantive appeal, he stated that he wished to clarify his appeal with respect to his right shoulder and that he was actually seeking compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right shoulder as a result of surgery performed at a VA medical facility in November 2005.  The Veteran maintained that when he had surgery in November 2005 to correct his right shoulder disability, he had the wrong sized ball joint replacement inserted into his shoulder.  According to the Veteran, since his surgery, he had limited range of motion of his right shoulder with chronic pain.

In July 2010, the RO obtained a VA medical opinion regarding whether the Veteran had additional disability of his right shoulder as a result of his November 2005 hemiarthroplasty.  The examiner stated that he had reviewed the Veteran's claims file.  The VAMC treatment records showed that in a July 2005 orthopedic surgery consultation regarding the Veteran's right shoulder, it was noted that either a hemiarthroplasty or a total shoulder replacement would be performed.  The examiner indicated that a review of the November 2005 operative report showed that the VA surgeons referred to a cyst on the glenoid that had been seen on a previous CT scan.  The cyst was quite extensive and once it was debrided, the glenoid appeared to have an inverted pear shape.  Thus, the surgeons decided that the glenoid surfacing was not possible and a glenoplasty was performed.  The examiner stated that "in other words", the VA surgeons went into the operating room thinking that if they had enough glenoid, they would do a total shoulder replacement.  If they did not have enough glenoid, then they would do a hemiarthroplasty.  Accordingly, the examiner noted that the VA surgeons did exactly what they had planned to do.  It was one of their options to decide which type of surgery to perform.  

The examiner recognized that the Veteran did not get a good result; he had limitation of motion and pain.  However, the examiner indicated that in the informed consent, the Veteran was specifically informed that there were risks of "need for further surgery, failure of hardware, and incomplete release of pain."  Therefore, the Veteran was told before the surgery of the risks involved.  Although the Veteran did not receive the operation he expected, which was a total right shoulder replacement, he did receive the operation that his surgeons had possibly anticipated.  The examiner stated that, "in other words", the VA surgeons told the Veteran that they wanted to do a total right shoulder replacement but that if that did not work, they would perform a hemiarthroplasty.  According to the examiner, the Veteran did not understand that which was "unfortunate."  The examiner recognized the Veteran's contention that the wrong sized implant was inserted, and he did not know why the Veteran thought that unless he felt that the hemiarthroplasty was smaller "so to speak" than a total shoulder replacement.  

According to the examiner, the Veteran did not get a good result and that was "just how things happen[ed] sometimes."  However, the examiner noted that a bad clinical result was not synonymous with negligence or malpractice.  According to the examiner, sometimes things just did not work even if "the greatest operation in the world" was performed.  The examiner stated that the Veteran got a bad result which was very unfortunate but after going through the records, he did not see any place where the surgeons made any kind of mistake or error; it was just a bad result.  The examiner indicated that there was no negligence.       

In November 2011, the RO received records from the Social Security Administration (SSA), which included a Disability Determination and Transmittal Report, dated in April 2011.  The SSA Disability Determination and Transmittal Report shows that the Veteran was awarded Social Security disability benefits for osteoarthrosis and allied disorders (primary diagnosis) and disorders of the back (discogenic and degenerative) (secondary diagnosis).  


B. Analysis

Service Connection Claim

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a right shoulder disability, to include osteoarthritis of the right shoulder.  

The Veteran's service treatment records are negative for any complaints or findings of a right shoulder disability, to include osteoarthritis of the right shoulder.  In addition, the first evidence of record of a right shoulder disability, including x-ray evidence actually documenting arthritis in the Veteran's right shoulder, is in January 2001, over 14 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints].  


In this case, there is no evidence of record which links the Veteran's currently diagnosed right shoulder disability, to include osteoarthritis of the right shoulder, to his period of active service.  Notably, the Veteran has not argued that his right shoulder arthritis is directly related to his service.  Thus, service connection for a right shoulder disability, to include osteoarthritis of the right shoulder, on a direct basis is not warranted.  

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


1151 Claim  

After careful review of the record, the Board finds that entitlement to compensation under 38 U.S.C.A. § 1151 is not warranted.  

In this case, the only competent medical evidence addressing the pertinent question of whether the Veteran had additional disability of his right shoulder as a result of his November 2005 surgery is the opinion of the VA examiner, dated in July 2010.  After a review of the claims file, the examiner stated that the Veteran did not get a good result following his November 2005 hemiarthroplasty; he had limitation of motion and pain.  In this regard, the Board notes that the Veteran had limitation of motion and pain in his right shoulder prior to his surgery.  Thus, although he did not have a good result, the Board does not find that he had an additional disability of the right shoulder.  Regardless, even if the Board were to find that the Veteran had additional disability, there is no competent evidence showing that such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  
In this case, the Veteran maintains that the wrong sized implant was inserted during his November 2005 surgery.  In the July 2010 VA opinion, the examiner stated that there was no evidence that the wrong implant was inserted during the Veteran's surgery.  Rather, prior to the surgery, the surgeons informed the Veteran that although they wanted to do a total right shoulder replacement, if the Veteran did not having enough glenoid, then they would perform a hemiarthroplasty.  The examiner noted that the VA surgeons did exactly what they had planned to do.  Although the Veteran may have been confused when a total right shoulder replacement was not performed, he was specifically notified in the consent form that a known risk of his total shoulder arthroplasty was an unexpected change in operation at time of surgery.  Thus, the Veteran was notified prior to his surgery that it was possible that a different procedure would be performed rather than a total right shoulder replacement.  In addition, even with a change in surgery, a known risk was incomplete release of pain, which was also noted in the consent form.  Therefore, the examiner concluded that even though the Veteran did not get a good result, that was not synonymous with negligence or malpractice, and that sometimes, a bad result just happened.  The Veteran was notified prior to his surgery that there might not be any relief from his right shoulder pain.  Accordingly, the examiner concluded that there was no negligence, or lack of proper skill or error in judgment on the part of VA at the time of the Veteran's November 2005 surgery.  As the examiner reviewed the claims folder and provided a sound rationale for the conclusion, the opinion is afforded great probative value.

In this case, the only evidence of record supporting the Veteran's claim is his own lay opinion that he had additional disability of the right shoulder following his November 2005 surgery at a VA medical facility.  Lay statements are competent to establish the presence of observable or symptomatology as such comes through one of the senses, and may provide sufficient support for a claim.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this instance, however, the question as to whether the Veteran had an additional disability of the right shoulder following his November 2005 surgery, and if so, whether such additional disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable, is a complex medical issue that is beyond the ken of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  In this context, the Board gives greater probative value to the medical opinion of a skilled clinical professional than to the contentions of the Veteran.  

The Board recognizes the Veteran's specific contention that the wrong sized ball joint replacement was inserted into his right shoulder during his surgery.  However, it appears that his contention relates more to the fact that a hemiarthroplasty was performed rather than a total right shoulder replacement.  In this regard, as stated above, the Veteran was specifically informed in the consent form prior to his surgery that there could be an unexpected change in operation at time of surgery.    

Based on the foregoing, given that there is no medical evidence showing that the Veteran suffered additional disability of the right shoulder as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors during his November 2005 surgery, the Board find that there is a preponderance of evidence against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for entitlement to § 1151 compensation must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Right Leg Disability

Based on a thorough review of the record, the Board finds that there is a preponderance of evidence against the Veteran's claim for service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, to include as secondary to service-connected Reynaud's disease.   

The Veteran's service treatment records are negative for any complaints or findings of a right leg disability, to include venous stasis ulcer on the right medial malleolus and varicose veins.

In an October 1986 VA examination, the Veteran gave a history of Raynaud's disease.  Upon physical examination, in regard to whether the Veteran had any varicose veins, it was specifically noted that there were "no significant abnormalities."  

VAMC outpatient treatment records reflect that in June 2003, the Veteran underwent an examination in order to establish care at the VA.  At that time, the physical examination showed that the Veteran had a couple of ulcerations just superior to the right medial malleolus.  In addition, there were varicosities in the right calf area.  The pertinent diagnosis was venous stasis disease.  In September 2003, the Veteran was treated for right lower extremity venous stasis ulcer on the medial malleolus.  At that time, he stated that he had a history of varicose veins in both legs for the past 30 years.  According to the Veteran, three years ago, he noticed an ulcer on his right medial malleolus about the size of a pin which had been enlarging ever since.  The diagnosis was venous stasis ulcer on the right medial malleolus and varicose veins for over 30 years.  The Veteran subsequently underwent varicose vein ligation.  

In a medical statement from Dr. E.E., a VA staff physician, dated in March 2008, Dr. E. stated that a review of VAMC outpatient treatment records showed treatment for venous stasis ulcers beginning in October 2000 to the present.   

In light of the above, it appears that the Veteran was first diagnosed with venous stasis ulcers of the right leg in 2000, approximately 14 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

In this case, there is no credible evidence of record which links the Veteran's right leg disability, currently diagnosed as venous stasis ulcer on the right medial malleolus with varicose veins, to his period of active service.  Notably, the Veteran has not argued that his venous stasis ulcer on the right medial malleolus is directly related to his service.  Rather, he maintains that it is secondary to his service-connected Raynaud's disease.  However, in regard to varicose veins, in a November 2008 statement, the Veteran stated that due to prolonged standing on concrete floors during service, he developed varicose veins.  According to the Veteran, he was treated for varicose veins during service and continued to experience such disability after his discharge.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court held that lay testimony is competent to establish the presence of varicose veins.  Therefore, the Veteran is competent to report that he had varicose veins of the right leg in service and that following his discharge, he continued to have right leg varicose veins.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra.  In this regard, although the Veteran states that he had varicose veins during service, the Veteran's service treatment records are negative for any complaints or finding of varicose veins.  In addition, when the Veteran initially applied for compensation benefits in June 1986, he only requested service connection for Raynaud's disease and fainting spells.  He did not claim service connection for varicose veins or make any mention of having varicose veins.  Moreover, in the October 1986 VA examination, the Veteran did not make any mention of varicose veins and the physical examination was negative for any varicose veins.  Furthermore, the Board notes that it was not until the Veteran filed a VA compensation claim in February 2007 that he first reported that he had varicose veins during service and thereafter.  This shows interest and bias in the Veteran's contentions related to his claim for VA benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).

In light of the above, the Board finds that the objective evidence of record is against the Veteran's allegations that he had varicose veins during service and continued to have them after his discharge.  As such, the Board finds the Veteran's contentions regarding the history of his varicose veins while competent, are unreliable and not credible.  The Veteran's allegations that he had varicose veins during service and continued to have them after his discharge are far less probative than his service treatment records, which are negative for any complaints or findings of varicose veins, and the normal VA examination in October 1986. 

The Board recognizes that in the September 2003 VAMC outpatient treatment records, a VA examiner diagnosed the Veteran with varicose veins for over 30 years.  To the extent that such is offered to show that the Veteran had varicose veins during his period of active service and thereafter, because 30 years prior to 2003 would be 1973 when the Veteran was in the military, the Court has held that a bare transcription of lay history, unenhanced by additional comment by a transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As previously stated, the Board has determined that there the Veteran's allegations that he had varicose veins during service and continued to have them after his discharge, are not credible.  

The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the Veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see e.g. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a Veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  Here, the Board finds that the Veteran's reported history is not credible.  As such, given that the diagnosis of a 30-year history of varicose veins is based on the Veteran's history, the Board finds that the diagnosis lacks credibility, and is therefore, without probative value.  See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based on an inaccurate factual premise has no probative value).

Thus, the first evidence of record of the Veteran being diagnosed with varicose veins of the right leg is in June 2003, approximately 17 years after the Veteran's discharge.  With respect to negative evidence, the Court held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be highly probative.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, the Board finds that the more probative evidence of record establishes a remote postservice onset of varicose veins of the right leg.  

In light of the above, service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, on a direct basis is not warranted.  

The Veteran's primary theory of entitlement in this matter is one of secondary service connection.  He contends that he has a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, that was caused or made worse by his service-connected Raynaud's disease.  In this regard, by an April 1987 rating action, the RO granted service connection for Raynaud's disease.  

In a November 2008 statement from the Veteran, he indicated that his service-connected Raynaud's disease affected his circulation and made it difficult for his blood to flow properly.  For example, his blood would flow down his legs but had difficulty flowing back up his legs, which makes it more difficult for his ulcers to heal.  

In July 2010, the RO obtained a VA opinion regarding the question of whether the Veteran's right leg disability, currently diagnosed as venous stasis ulcer on the right medial malleolus with varicose veins, was caused or aggravated by his service-connected Raynaud's disease.  In the statement, a VA examiner indicated that he had reviewed the Veteran's claims file.  The examiner noted that the Veteran currently had stasis ulceration of his right lower leg.  According to the examiner, studies done, and specifically a study done in August 2003, showed no evidence of extremity arterial occlusive disease, bilaterally.  In addition, there was no evidence in the medical literature that Raynaud's disease caused or in itself affected stasis dermatitis secondary to varicose veins.  Thus, the examiner opined that the Veteran's service-connected Raynaud's disease did not have a direct cause on the stasis ulcers, nor did it aggravate the claimed condition.  He concluded that the Veteran's stasis ulceration with history of varicose veins was not at least as likely as not secondary to Raynaud's disease.  Rather, he opined that the stasis ulceration was at least as likely as not secondary to the varicose veins.  This opinion opposes, rather than supports, the claim.

The only evidence of record supporting the Veteran's claim is his own opinion that he has a right leg disability, to include his venous stasis ulcers and varicose veins, that was caused or aggravated by his service-connected Raynaud's disease.  In this regard, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  Layno, 6 Vet. App. at 465; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to testify as to symptoms such as his ulcers and varicose veins.  However, he has not been shown to possess the training or credential needed to render a competent opinion as to medical causation.  See Jandreau, supra., (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the Veteran's lay beliefs alone can serve to establish any association between his right leg venous stasis ulcers and varicose veins, and his service-connected Raynaud's disease.  The Board finds that the question of whether the Veteran's right leg venous stasis ulcers and varicose veins were caused by or made worse by his service-connected Raynaud's disease is beyond the realm of a layman's competence.  See Jandreau, supra.   

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins.  As there is a preponderance of evidence against the claim, the benefit of the doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.




ORDER

Entitlement to service connection for a right shoulder disability, to include osteoarthritis of the right shoulder, or compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional disability of the right shoulder as a result of surgery performed by the Department of Veterans Affairs in November 2005, is denied.  

Entitlement to service connection for a right leg disability, to include venous stasis ulcer on the right medial malleolus with varicose veins, to include as secondary to service-connected Raynaud's disease, is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


